DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint 
		The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-47, 49-55, 57, 60 of copending Application No. 16750613 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because
		Re claim 21 of the instant application, claims 41 and 46 of copending Application No. 16750613 recite every limitation.
		Re claim 22 of the instant application, claim 42 of copending Application No. 16750613 recites every limitation.

		Re claim 24 of the instant application, claim 44 of copending Application No. 16750613 recites every limitation.
		Re claim 25 of the instant application, claim 45 of copending Application No. 16750613 recites every limitation.
		Re claim 26 of the instant application, claim 46 of copending Application No. 16750613 recites every limitation.
		Re claim 27 of the instant application, claim 47 of copending Application No. 16750613 recites every limitation.
		Re claim 28 of the instant application, claims 49 and 54 of copending Application No. 16750613 recite every limitation.
		Re claim 29 of the instant application, claim 50 of copending Application No. 16750613 recites every limitation.
		Re claim 30 of the instant application, claim 51 of copending Application No. 16750613 recites every limitation.
		Re claim 31 of the instant application, claim 49 of copending Application No. 16750613 recites every limitation.
		Re claim 32 of the instant application, claim 53 of copending Application No. 16750613 recites every limitation.
		Re claim 33 of the instant application, claim 54 of copending Application No. 16750613 recites every limitation.

		Re claim 35 of the instant application, claims 57 and 60 of copending Application No. 16750613 recite every limitation.
		Re claim 36 of the instant application, claim 57 of copending Application No. 16750613 recites every limitation.
		Re claim 37 of the instant application, claim 52 of copending Application No. 16750613 recites every limitation.
		Re claim 38 of the instant application, claim 53 of copending Application No. 16750613 recites every limitation.
		Re claim 39 of the instant application, claim 60 of copending Application No. 16750613 recites every limitation.
		Re claim 40 of the instant application, claim 55 of copending Application No. 16750613 recites every limitation.

		This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Claim Objections
4.	Claim 39 is objected to because of the following informalities:
  	Claim 39 recites, “the one plurality of data flows” which should be corrected as “the .
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 21-27, 31, 35-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 21 recites the limitation "the device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
		Claim 21 recites the limitation "the plurality of data flows" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
		Claim 21 recites the limitation "the bandwidth" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
		Claim 21 recites the limitation "the device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

		Claim 24 recites the limitation "the result" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
		Claim 31 recites the limitation "the bandwidth" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
		Claim 35 recites the limitation "the bandwidth" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
		Claim 35 recites the limitation "the queue delay" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
		Claim 35 recites the limitation "the at least one data flow" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
		Claims 36-40 depend upon claim 35 and thereby, are rejected for the reasons discussed above with respect to claim 35.
		End of claim 36 is a semicolon (;) which must be a period (.). 






Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 21, 23-27, 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan et al (US 20120120801 A1, hereinafter referred to as Ramakrishnan) in view of Liu et al (using loss pairs to discover network properties, hereinafter referred to as Liu) and further in view of Patrick et al (US 20140269293 A1, hereinafter referred to as Patrick).
		Re claim 21, Ramakrishnan teaches a method (Abstract) comprising:
	(iii) detecting, by the device (source node 105/router 120), a possibility of congestion on the at least one data flow based at least on one of the queue delay or the number of packets queued being greater than a threshold (detecting congestion/early congestion indication when the number of packets stored in the queue exceeding a threshold, QNmin) (Fig. 4, Fig. 6, Par 0018-0022, Par 0034-0036, Par 0041-0044); and
	(iv) reducing, by the device responsive to detection of the possibility of congestion  (detecting congestion/early congestion indication when the number of packets stored in the queue exceeding a threshold, QNmin), a flow of packets through a data flow of least priority (decreasing the flow rate/window size of NF-TCP packets by a factor b=12.5%), so as provide to an increase throughput of Nmin, the flow rate/allowed bandwidth of NF-TCP flow is reduced but the flow rate/allowed bandwidth of non-NF-TCP/delay sensitive flows have not reduced. Therefore, non-NF-TCP/delay sensitive flows have a higher priority access to the available bandwidth than NF-TCP/delay insensitive flows).
		Ramakrishnan does not explicitly disclose to 
	(i) determine, by the device, a queue delay for packets communicated over a link based at least on a difference between a current round trip time for at least one data flow of the plurality of data flows communicated via the link and a minimum round trip time;
	(ii) determine, by the device, a number of packets queued for the plurality of data flows based at least on the bandwidth of the link, the queue delay, and a maximum segment size;
		Re components (i) and (ii), Liu teaches to
	(i) determine, by the device, a queue delay (tq – tp in equation 1) for packets communicated over a link based at least on a difference between a current round trip time for at least one data flow of the plurality of data flows (tq in equation 1) communicated via the link and a minimum round trip time (tp in equation 1) (Pg. 132, Col 1, Line 14-42);
bytes queued (estimated buffer size, E(B) in number of bytes) for the plurality of data flows based at least on the bandwidth of the link (bandwidth, C) and the queue delay (product of the (tq – tp) and capacity, C, Equation 1) and 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ramakrishnan by including the steps to 
	(i) determine, by the device, a queue delay for packets communicated over a link based at least on a difference between a current round trip time for at least one data flow of the plurality of data flows communicated via the link and a minimum round trip time; (ii) determine, by the device, a number of bytes queued for the plurality of data flows based at least on the bandwidth of the link, the queue delay, and 
		Ramakrishnan in view of Liu discloses to estimate buffer size in number of bytes based on the product of the bandwidth and queueing delay (equation 1, Liu) and does not explicitly disclose to convert the number of bytes in the buffer to a number of packets. However, the number of packets in the buffer can easily be determined by dividing the buffer size (result of Liu’s equation 1) by a packet size. 

		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ramakrishnan by including the step to determine the number of packets in a buffer by dividing the total number of bytes by a packet size, as taught by Patrick for the purpose of converting the number of bytes in the buffer to number of packets to express buffer size in a different manner.
		Therefore, in view of above discussion, Ramakrishnan in view of Liu and Patrick discloses to (ii) determine, by the device, a number of packets queued for the plurality of data flows based at least on the bandwidth of the link, the queue delay, and a maximum segment size (packet size as disclosed in Par 0016 of Patrick).
		Claim 35 recites a device performing the steps recited in claim 21 and thereby, is rejected for the reasons discussed above with respect to claim 21.
		Re claim 23, Ramakrishnan does not explicitly disclose to determine, by the device, the minimum round trip for the plurality of data flows during a time interval.
		Liu teaches to determine, by the device, the minimum round trip for the plurality of data flows during a time interval (observing round trip times over some period) (Pg. 132, Col 1, Line 14-26).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ramakrishnan by including the step to 

		Re claims 24, 37, Ramakrishnan does not explicitly disclose to determine, by the device, an approximation of the number of packets queued for the plurality of data flows based on the result.
		Liu teaches to determine, by the device, an approximation of the number of bytes queued for the plurality of data flows based on the result (estimated buffer size, E(B) in number of bytes by using equation 1) (Pg. 128, Col 2, Line 1-14, Pg. 132, Col 1, Line 14-42).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ramakrishnan by including the step to determine, by the device, an approximation of the number of bytes queued for the plurality of data flows based on the result, as taught by Liu for the purpose of estimating network properties including amount of buffering present in a router to adapt a congestion control mechanism, as taught by Liu (Pg. 127, Col 2, Line 1-19).
		Ramakrishnan in view of Liu discloses to estimate buffer size in number of bytes based on the product of the bandwidth and queueing delay (equation 1, Liu) and does not explicitly disclose to convert the number of bytes in the buffer to number of packets. However, the number of packets in the buffer can easily be 
		In this regard, Patrick discloses to determine the number of packets in a buffer by dividing buffer size in bytes by a packet size (Par 0016).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ramakrishnan by including the step to determine the number of packets in a buffer by dividing the buffer size in bytes by a packet size, as taught by Patrick for the purpose of converting the number of bytes in the buffer to number of packets to express buffer size in a different manner.
		Therefore, in view of above discuss, Ramakrishnan in view of Liu and Patrick discloses to determine, by the device, an approximation of the number of packets queued for the plurality of data flows based on the result.
		Re claims 25, 38, Ramakrishnan teaches that the number of packets queued is greater than the threshold comprising a predetermined number of packets (Par 0018-0021, Par 0041).
		Re claims 26, 39, Ramakrishnan teaches to reduce a congestion window size of the at least one data flow (decreasing the flow rate/window size of NF-TCP packets by a factor b=12.5%) selected as having a priority lower than other priorities of the plurality of data flows (Fig. 3-4, Fig. 6, Par 0009-0010, Par 0018-0022, Par 0034-0036, Par 0041-0044 --- When queue depth is greater than a threshold, QNmin, the window size/flow rate of NF-TCP flow is reduced but the window size/flow rate/allowed bandwidth of non-NF-TCP/delay sensitive flows 
		Re claims 27, 40, Ramakrishnan teaches to reduce a congestion window size of the at least one data flow by one of a predetermined number or percentage (reducing window size by a scaling factor b) (Par 0024, Par 0036).
		Re claim 36, Ramakrishnan does not explicitly disclose to determine a queueing delay for packets communicated over the link based at least on a difference between a current round trip time for at least one data flow of the plurality of data flows and a minimum round trip time.
		Liu teaches to determine, by the device, a queueing delay (tq – tp in equation 1) for packets communicated over the link based at least on a difference between a current round trip time for at least one data flow of the plurality of data flows (tq in equation 1) and a minimum round trip time (tp in equation 1) (Pg. 132, Col 1, Line 14-42).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ramakrishnan by including the step to determine a queueing delay for packets communicated over the link based at least on a difference between a current round trip time for at least one data flow of the plurality of data flows and a minimum round trip time, as taught by Liu for the purpose of estimating network properties including amount of buffering present in a router to adapt a congestion control mechanism, as taught by Liu (Pg. 127, Col 2, Line 1-19).


9.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan, Liu, and Patrick as applied to claims 21 above and further in view of Hirano et al (US 20100034170 A1, hereinafter referred to as Hirano).
		Re claim 22, Ramakrishnan does not explicitly disclose that the current round trip time as an average round trip time of a plurality of packets for the at least one data flow.
		Hirano teaches that the current round trip time as an average round trip time of a plurality of packets for the at least one data flow (Par 0014 ---“ difference between an average delay and the minimum delay of round-trip times of packets).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ramakrishnan by including the step that the current round trip time as an average round trip time of a plurality of packets for the at least one data flow, as taught by Hirano for the purpose of “determining network characteristics, such as bandwidth, transmission delay, queuing delay, and packet size in a network”, as taught by Hirano (Par 0013).
10.	Claims 28, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan et al (US 20120120801 A1, hereinafter referred to as Ramakrishnan) in view of Shimonishi et al (US 20060114830 A1, hereinafter referred to as Shimonishi).
		Re claim 28, Ramakrishnan teaches a device (source node 105/router 120, Fig. 1-2, Fig. 4, Fig. 6) comprising:

	(ii) reduce, responsive to detection that congestion is to occur (detecting congestion/early congestion indication), a flow of packets through a data flow of least priority (decreasing the flow rate/window size of NF-TCP packets by a factor b=12.5%), so as provide to an increase throughput of packets of at least one data flow of higher priority (by decreasing NF-TCP flow rate, the bandwidth/throughput of non-NF-TCP/delay sensitive flows are increased) (Fig. 3-4, Fig. 6, Par 0009-0010, Par 0018-0022, Par 0034-0036, Par 0041-0044 --- When queue depth is greater than a threshold, QNmin, the flow rate/allowed bandwidth of NF-TCP flow is reduced but the flow rate/allowed bandwidth of non-NF-TCP/delay sensitive flows have not reduced. Therefore, non-NF-TCP/delay sensitive flows have a higher priority access to the available bandwidth than NF-TCP/delay insensitive flows).
		Ramakrishnan does not explicitly disclose to
	(iii) determine a queue delay for packets communicated over a link based at least on a difference between a current round trip time for at least one data flow of a plurality of data flows communicated via the link and a minimum round trip time;
	(iv) detect that congestion is to occur on the at least one data flow based at least on the queue delay being greater than a threshold;
		Re components (iii)-(iv), Shimonishi teaches to
	(iii) determine a queue delay for packets communicated over a link (measuring delay time) based at least on a difference between a current round trip time for at 
	(iv) detect that congestion is to occur on the at least one data flow based at least on the queue delay being greater than a threshold (measured delay time is greater than a threshold) (Fig. 1-2, Par 0028-0030).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ramakrishnan by including the steps to (iii) determine a queue delay for packets communicated over a link based at least on a difference between a current round trip time for at least one data flow of a plurality of data flows communicated via the link and a minimum round trip time; (iv) detect that congestion is to occur on the at least one data flow based at least on the queue delay being greater than a threshold, as taught by Shimonishi for the purpose of providing a communication system to share bandwidth between different TCP session and achieve high throughput, as taught by Shimonishi (Par 0014-0015).
		Re claim 32, Ramakrishnan teaches that the number of packets queued is greater than the threshold comprising a predetermined number of packets (Par 0018-0021, Par 0041).
		Re claim 33, Ramakrishnan teaches to reduce a congestion window size of the at least one data flow (decreasing the flow rate/window size of NF-TCP packets by a factor b=12.5%) selected as having a priority lower than other priorities of the plurality of data flows (Fig. 3-4, Fig. 6, Par 0009-0010, Par 0018-Nmin, the window size/flow rate of NF-TCP flow is reduced but the window size/flow rate/allowed bandwidth of non-NF-TCP/delay sensitive flows have not reduced. Therefore, non-NF-TCP/delay sensitive flows have a higher priority to access the available bandwidth than NF-TCP/delay insensitive flows).
		Re claim 34, Ramakrishnan teaches to reduce a congestion window size of the at least one data flow by one of a predetermined number or percentage (reducing window size by a scaling factor b) (Par 0024, Par 0036).
11.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan and Shimonishi as applied to claims 28 above and further in view of Hirano et al (US 20100034170 A1, hereinafter referred to as Hirano).
		Re claim 29, Ramakrishnan does not explicitly disclose to determine the current round trip time as an average round trip time of a plurality of packets for the at least one data flow.
		Hirano teaches to determine the current round trip time as an average round trip time of a plurality of packets for the at least one data flow (Par 0014 ---“ difference between an average delay and the minimum delay of round-trip times of packets).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ramakrishnan by including the step to determine the current round trip time as an average round trip time of a plurality of packets for the at least one data flow, as taught by Hirano for the purpose of .
12.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan and Shimonishi as applied to claims 28 above and further in view of Liu et al (using loss pairs to discover network properties, hereinafter referred to as Liu).
		Re claim 30, Ramakrishnan does not explicitly disclose to determine, by the device, the minimum round trip for the plurality of data flows during a time interval.
		Liu teaches to determine, by the device, the minimum round trip for the plurality of data flows during a time interval (observing round trip times over some period) (Pg. 132, Col 1, Line 14-26).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ramakrishnan by including the step to 
	to determine, by the device, the minimum round trip for the plurality of data flows during a time interval, as taught by Liu for the purpose of estimating network properties including amount of buffering present in a router to adapt a congestion control mechanism, as taught by Liu (Pg. 127, Col 2, Line 1-19).
13.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan and Shimonishi as applied to claims 28 above and further in view of Liu et al (using loss pairs to discover network properties, hereinafter referred to as Liu) and Patrick et al (US 20140269293 A1, hereinafter referred to as Patrick).
		Re claim 31, Ramakrishnan does not explicitly disclose to determine a number of packets queued for each of the plurality of data flows based at least 
		Liu teaches to determine, by the device, a number of bytes queued (estimated buffer size, E(B) in number of bytes) for each of the plurality of data flows based at least on a result of a product of the bandwidth of the link (bandwidth, C) and the queue delay (product of the (tq – tp) and capacity, C, Equation 1) and 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ramakrishnan by including the step to 
	determine, by the device, a number of bytes queued for each of the plurality of data flows based at least on a result of a product of the bandwidth of the link and the queue delay and 
		Ramakrishnan in view of Liu discloses to estimate buffer size in number of bytes based on the product of the bandwidth and queueing delay (equation 1, Liu) and does not explicitly disclose to convert the number of bytes in the buffer to a number of packets. However, the number of packets in the buffer can easily be determined by dividing the buffer size (result of Liu’s equation 1) by a packet size. 

		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ramakrishnan by including the step to determine the number of packets in a buffer by dividing the total number of bytes by a packet size, as taught by Patrick for the purpose of converting the number of bytes in the buffer to number of packets to express buffer size in a different manner.
		Therefore, in view of above discussion, Ramakrishnan in view of Liu and Patrick discloses to determine a number of packets queued for each of the plurality of data flows based at least on a result of a product of the bandwidth of the link and the queue delay and the product being divided by a maximum segment size (packet size as disclosed in Par 0016 of Patrick).










Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






	/HARUN CHOWDHURY/Examiner, Art Unit 2473